El Juez Presidente Sr. del Toro,
emitió la opinión del tribunal.
Juan Rivera Flecha demandó a Teodoro Rivera y a su esposa Guadalupe Ruíz para que dentro de treinta días ins-cribieran a su nombre en el registro cierta finca que ven-dieron al demandante y para que le pagaran trescientos dó-lares por daños y perjuicios. Se opusieron los demandados y la corte les dió la razón en su fallo. El demandante apeló para ante este tribunal.
Resulta de la prueba que en efecto los demandados ven-dieron al demandante la finca de que se trata, pero resulta también que en la misma escritura se bizo constar que la finca no estaba inscrita en el registro de la propiedad. Nada se pactó en la escritura misma con respecto a que los vendedores se comprometieran a inscribir su título. Nada demostró el demandante que se hubiera pactado fuera de la escritura en relación con tal extremo. El apelante admite que esto es así, pero sostiene que el vendedor está obligado a entregar la cosa vendida al comprador y que cuando se *852trata de un bien inmueble, como en este caso, la cosa no se entiende entregada basta que no está inscrita en el registro.
Cita el apelante las opiniones de Azcárate y Manresa en relación con la entrega de la cosa vendida. Véanse los co-mentarios de Manresa, páginas 125 y siguientes, tomo 10. A nuestro juicio esas opiniones no tienen el alcance que le atribuye el apelante. Importantísimo es, en efecto, el regis-tro. Tiende a garantizar y garantiza de becbo en la casi totalidad de los casos las transmisiones de la propiedad. Pero esto no quiere decir que un contrato de compraventa de una propiedad no inscrita no se entienda perfecto cuando existe el consentimiento de los contratantes, el objeto cierto materia del contrato y la causa de la obligación establecida, ni que la propiedad vendida no se entienda entregada cuando el contrato se bizo constar en escritura pública. Sostener lo contrario sería dejar sin efecto los artículos 1128 y 1365 del Código Civil Eevisado. Véase por analogía el caso de Gonzáles v. González, de 20 de junio actual, (pág. 823). El com-prador sabía que la finca que compraba no estaba inscrita. En muchas ocasiones esta circunstancia influye en la cuantía del precio. No es lo mismo adquirir una propiedad con su titulación perfecta que comprarla sin que su historia conste claramente en el registro. Y no es raro observar en escri-turas de compraventa de bienes inmuebles que el vendedor se compromete expresamente a aclarár la titulación basta dejar inscrito su título en el registro.
Es cierto que los vendedores pactaron en la escritura de que se trata la evicción y saneamiento, pero esto no quiere decir que estén obligados a registrar su título luego de ven-dida la finca sin haberse comprometido a ello. Una persona puede ser dueña absoluta de un bien inmueble no inscrito y como dueña disponer de él vendiéndolo en las mismas con-diciones, transmitiéndose al comprador de tal modo el dere-cho dominical del vendedor sin que sea tampoco necesaria la inscripción en el registro.
*853Por virtud de todo lo expuesto debe declararse sin lugar el recurso y confirmarse la sentencia recurrida.

Confirmada la sentencia recurrida.

Jueces concurrentes: Sres. Asociados Wolf, Aldrey, Hutchison y Franco Soto.